Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                       Detailed Action
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



     Claim(s) 1-19  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bai.
     With respect to claim 1, Bai teaches a system comprising a plurality of cameras (see para. 47, lines 1-3; para. 48, lines 1-11 and para. 70) disposed on a vehicle 110 for collecting images to generate a data feed;  and a processor described at para. 33,  in connection with the cameras for receiving data feeds wherein the processor executes at least one program see para. 45.  Bai teaches a lane detection module (300/302), see para. 59, para. 71 and para. 76.  Bai teaches object detection module 306, see para. 21, last 5 lines, configured to perform object detection via  (markings, lane boundaries) to generate data feeds regarding boundary lines.



     With respect to claim 3, Bai teaches modules using deep learning to train the algorithm, see paras. 25, lines 10-16; para. 27, lines 1-6; para. 29; para. 30, lines 1-1-; para. 36, lines 1-8, para. 64, lines 13-16 and para. 104.

     With respect to claim 4, Bai teaches a data logger, such as the memory described at  para. 94, lines 11-15  wherein  the vehicle system uses onboard and off-board electronics  with the local  memory.

     With respect to claim 5, Bai teaches the onboard computer/system comprises a monitoring of the lanes and objects in front of the vehicle. See paa. 22, lines 10-19 and para. 30, lines 13-17.
With respect to claim 6, Bai teaches electronic logging device because software is used to run a computer, see para. 45. 

     With respect to claim 7, Bai teaches storage either via onboard or off-board computer with respect to   vehicle 110, see para. 32, lines 9-12. The data log is stored in the memory described at para. 32. 



     With respect to claim 9, Bai teaches an input device, described at para. 40 as a reading device for reading data from the onboard system described para. 33, regarding data logs of objects on the road and boundary marks. 

     With respect to claim 10, Bai  wherein the connection to the processor is either wired or wireless, hence this limitation is inherent.

     With respect to claim 11, Bai teaches the reader  is at least  a mobile device because the user device  is directed to one having software that could be downloaded thereto. See para. 39, last 5 lines, see also para. 40.

     With respect to claim 12, Bai teaches  a method comprising collecting one or more images from a plurality of cameras, see para. 47, lines 1-3, para. 48, lines 1-11 and para. 70.  Bai teaches generating one or more images as a data feed to an onboard/off-board computer system which processes the lane detection and object detection from cameras. Bai teaches  a processor described at para. 33,  in connection with the cameras (para. 48, lines 1-11)  for receiving data feeds wherein the processor executes at least one program see para. 45. Bai teaches a lane detection module (300/302), see para. 59, para. 71 and para. 76.   Bai teaches object detection module 306, see para. 21, last 5 lines, configured to perform object detection via  (markings, lane boundaries) to generate data feeds regarding boundary lines.

     With respect to claim 13,  Bai teaches  classifying the object/vehicles, see para. 22 regarding determination of cars, buses and trucks.  See para. 32, lines 18-22 regarding classification of bicycles, pedestrians etc. as vehicles on the road. 

     With respect to claim 14, Bai teaches  a method wherein modules using deep learning to train the algorithm, see paras. 25, lines 10-16; para. 27, lines 1-6; para. 29; para. 30, lines 1-1-; para. 36, lines 1-8, para. 64, lines 13-16 and para. 104.

     With respect to claim 15, Bai teaches a method wherein a data logger, such as the memory described at  para. 94, lines 11-15  wherein  the vehicle system uses onboard and off-board electronics  with the local  memory.


     With respect to claim 16, Bai teaches a method  wherein  onboard computer/system comprises a monitoring of the lanes and objects in front of the vehicle. See paa. 22, lines 10-19 and para. 30, lines 13-17.

     With respect to claim 17, Bai teaches a method wherein the  electronic logging device because software is used to run a computer, see para. 45. 



     With respect to claim 19, Bai teaches a method of  storing at least the data log, see para. 32, line 9.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of the Well Known Prior Art MPEP 2144.03.
     With respect to claim 20, Bai teaches using a lane detection module via units 300/302, see para. 59, para. 71 and para. 76. While Bai does not specifically mention lane exiting, it appears that the limitation is suggested by Bai.
     Bai teaches lanes A-C as described in paras.  58, 78, 79 97, lines 11-20. Bai specifically teaches plans of navigation which includes exiting one lane for traveling between another.  Therefore, it would have been obvious to one of ordinary skill in the art  that “planning a motion” is inclusive of exiting a lane are recited in  the specification at para. 97. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664